                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   MARTIN DULBERG, individually and on                          No. C 17-00850 WHA
                                                                         10   behalf of all others similarly situated,

                                                                         11                  Plaintiffs,
United States District Court




                                                                                v.                                                         ORDER ON ADMINISTRATIVE
                               For the Northern District of California




                                                                         12                                                                MOTIONS TO FILE
                                                                         13   UBER TECHNOLOGIES, INC., and                                 UNDER SEAL
                                                                              RASIER LLC,
                                                                         14                  Defendants.
                                                                         15                                               /

                                                                         16          In our circuit, courts start with a “strong presumption in favor of access” when deciding
                                                                         17   whether to seal records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
                                                                         18   2006) (citation omitted). To seal records in connection with a “dispositive” motion or a motion
                                                                         19   that “more than tangentially relate[s] to the merits of a case,” “compelling reasons supported by
                                                                         20   specific factual findings that outweigh the general history of access and the public policies
                                                                         21   favoring disclosure” are required. See id. at 1178–79 (quotations and citations omitted); see
                                                                         22   also Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). A
                                                                         23   particularized showing of “good cause” under Federal Rule of Civil Procedure 26(c), however,
                                                                         24   suffices to warrant sealing in connection with a non-dispositive motion. Kamakana, 447 F.3d at
                                                                         25   1179–80.
                                                                         26          Civil Local Rule 79-5 requires that administrative motions to file under seal be
                                                                         27   accompanied by “[a] declaration establishing that the document sought to be filed under seal, or
                                                                         28   portions thereof, are sealable.” For example, “[t]he publication of materials that could result in
                                                                              infringement upon trade secrets has long been considered a factor that would overcome [the]
                                                                          1   strong presumption” in favor of access and provide compelling reasons for sealing. Apple Inc.
                                                                          2   v. Psystar Corp., 658 F.3d 1150, 1162 (9th Cir. 2011). Compelling reasons may also warrant
                                                                          3   sealing for “sources of business information that might harm a litigant’s competitive standing,”
                                                                          4   especially where the public has “minimal interest” in the information because it “is not
                                                                          5   necessary to the public’s understanding of the case.” See Nixon v. Warner Commc’ns, Inc., 435
                                                                          6   U.S. 589, 598 (1978); Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1221–22 (Fed.
                                                                          7   Cir. 2013) (applying the law of our circuit).
                                                                          8          In our district, “[r]eference to a stipulation or protective order that allows a party to
                                                                          9   designate certain documents as confidential is not sufficient to establish that a document, or
                                                                         10   portions thereof, are sealable.” Moreover, administrative motions to file under seal must “be
                                                                         11   narrowly tailored to seek sealing only of sealable material.” C.L.R. 79-5. Supporting
United States District Court
                               For the Northern District of California




                                                                         12   declarations may not rely on vague boilerplate language or nebulous assertions of potential
                                                                         13   harm but must explain with particularity why any document or portion thereof remains sealable
                                                                         14   under the applicable legal standard. Requests not narrowly tailored to seek sealing only of
                                                                         15   sealable material as required by Civil Local Rule 79-5 shall be denied.
                                                                         16          With these principles in mind, this order GRANTS IN PART and DENIES IN PART the
                                                                         17   parties’ administrative motions as stated in the tables below. To the extent their motions are
                                                                         18   denied, each movant shall file revised versions of their documents consistent with this order on
                                                                         19   the public docket by DECEMBER 6 at NOON.
                                                                         20                                  *                 *                 *
                                                                         21          LIST OF ADMINISTRATIVE MOTIONS.
                                                                         22   DKT. NO.      DOCUMENT SOUGHT TO BE SEALED               RULING
                                                                         23   66-4          Declaration of Andrew J. Dressel           The supporting declaration fails to show
                                                                                                                                       particularized good cause because it
                                                                         24                                                            merely concludes in generic terms that
                                                                                                                                       this information was designated as
                                                                         25                                                            confidential under a previous protective
                                                                                                                                       order. Moreover, this request has not
                                                                         26                                                            been narrowly tailored as required by
                                                                                                                                       Civil Local Rule 79-5 and is
                                                                         27                                                            accordingly DENIED.
                                                                         28


                                                                                                                               2
                                                                          1   66-6    Exhibit A                                The supporting declaration fails to show
                                                                          2                                                    particularized good cause because it
                                                                                                                               merely concludes in generic terms that
                                                                          3                                                    this information was designated as
                                                                                                                               confidential under a previous protective
                                                                          4                                                    order. Aside from defining terms, the
                                                                                                                               document does not disclose data that
                                                                          5                                                    might harm Uber’s competitive
                                                                                                                               advantage. Moreover, this request has
                                                                          6                                                    not been narrowly tailored as required
                                                                                                                               by Civil Local Rule 79-5 and is
                                                                          7                                                    accordingly DENIED.
                                                                              66-8    Exhibit B                                The supporting declaration fails to show
                                                                          8                                                    particularized good cause because it
                                                                                                                               merely concludes in generic terms that
                                                                          9                                                    this information was designated as
                                                                                                                               confidential under a previous protective
                                                                         10                                                    order. It is unclear how the disclosure
                                                                                                                               of this information might harm Uber’s
                                                                         11
United States District Court




                                                                                                                               competitive advantage, nor is there any
                                                                                                                               private driver identification information.
                               For the Northern District of California




                                                                         12                                                    Moreover, this request has not been
                                                                                                                               narrowly tailored as required by Civil
                                                                         13                                                    Local Rule 79-5 and is accordingly
                                                                                                                               DENIED.
                                                                         14
                                                                              66-10   Exhibit C                                Since the underlying motion and its
                                                                         15                                                    final disposition remain attenuated from
                                                                                                                               the merits, the public has little interest
                                                                         16                                                    in the sealing of this information. The
                                                                                                                               supporting declaration, however, fails to
                                                                         17                                                    show particularized good cause because
                                                                                                                               it merely concludes in generic terms
                                                                         18                                                    that this information was designated as
                                                                                                                               confidential under a previous protective
                                                                         19                                                    order. It is unclear how the disclosure
                                                                                                                               of the Uber’s driver fees (already
                                                                         20                                                    publically known) might harm Uber’s
                                                                                                                               competitive advantage. Moreover, this
                                                                         21                                                    request has not been narrowly tailored
                                                                                                                               as required by Civil Local Rule 79-5
                                                                         22                                                    and is accordingly DENIED.
                                                                         23   70-4    Portions of Uber’s Opposition to Class   Good cause warrants sealing of the
                                                                                      Certification.                           portion at page 7: 1–17 to prevent the
                                                                         24                                                    disclosure of Uber’s underlying
                                                                                                                               analysis. This justification does not,
                                                                         25                                                    however, extend to other portions which
                                                                                                                               describe the facts important to the
                                                                         26                                                    overall case. It is unclear how
                                                                                                                               disclosure of — for example — various
                                                                         27                                                    payouts under plaintiff’s theory would
                                                                                                                               harm Uber’s competitive advantage.
                                                                         28                                                    This request is GRANTED IN PART and
                                                                                                                               DENIED IN PART.

                                                                                                                       3
                                                                          1   70-5   Entirety of Jason Dowlatabadi          The supporting declaration avers that
                                                                          2          declaration.                           disclosure of some information in this
                                                                                                                            declaration could allow competitors to
                                                                          3                                                 imitate or disrupt Uber’s business
                                                                                                                            arrangements. While that risk seems
                                                                          4                                                 minimal with respect to the particular
                                                                                                                            information contained therein, the
                                                                          5                                                 public’s interest in said information also
                                                                                                                            remains minimal. Under these
                                                                          6                                                 circumstances, sufficient good cause
                                                                                                                            has been shown to justify sealing. This
                                                                          7                                                 request is GRANTED.
                                                                              70-6   Entirety of exhibit A to Declaration   The supporting declaration fails to show
                                                                          8          of Jason Dowlatabadi.                  particularized good cause because it
                                                                                                                            merely concludes in generic terms that
                                                                          9                                                 this information was designated as
                                                                                                                            confidential under a previous protective
                                                                         10                                                 order. Aside from defining terms, the
                                                                                                                            document does not disclose data that
                                                                         11
United States District Court




                                                                                                                            might harm Uber’s competitive
                                                                                                                            advantage. Moreover, this request has
                               For the Northern District of California




                                                                         12                                                 not been narrowly tailored as required
                                                                                                                            by Civil Local Rule 79-5 and is
                                                                         13                                                 accordingly DENIED.
                                                                         14   70-7   Entirety of exhibit F to Declaration   The supporting declaration fails to show
                                                                                     of Randall W. Edwards.                 particularized good cause as it merely
                                                                         15                                                 states that the document might be sealed
                                                                                                                            “out of an abundance of caution” in
                                                                         16                                                 case the plaintiff wishes to seek sealing.
                                                                                                                            In light of the preference for more
                                                                         17                                                 access to information and because this
                                                                                                                            request has not been narrowly tailored
                                                                         18                                                 as required by Civil Local Rule 79-5,
                                                                                                                            this request is DENIED.
                                                                         19
                                                                              70-8   Entirety of exhibit G to Declaration   Good cause warrants the sealing of the
                                                                         20          of Randall W. Edwards.                 entire document to prevent disclosure of
                                                                                                                            private employee contact information
                                                                         21                                                 and confidential internal information.
                                                                                                                            This request is GRANTED.
                                                                         22
                                                                              70-9   Entirety of exhibit H to Declaration   Good cause warrants the sealing of the
                                                                         23          of Randall W. Edwards.                 entire document to prevent disclosure of
                                                                                                                            private employee contact information
                                                                         24                                                 and confidential internal information.
                                                                                                                            This request is GRANTED.
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                      4
                                                                          1   70-10   Entirety of exhibit I to Declaration of   The supporting declaration fails to show
                                                                          2           Randall W. Edwards.                       particularized good cause as it merely
                                                                                                                                states that the document might be sealed
                                                                          3                                                     “out of an abundance of caution” in
                                                                                                                                case the plaintiff wishes to seek sealing.
                                                                          4                                                     In light of the preference for more
                                                                                                                                access to information and because this
                                                                          5                                                     request has not been narrowly tailored
                                                                                                                                as required by Civil Local Rule 79-5,
                                                                          6                                                     this request is DENIED.
                                                                                      Entirety of exhibit K to Declaration      The supporting declaration fails to show
                                                                          7           of Randall W. Edwards.                    particularized good cause to seal this
                                                                              70-11                                             document. The information contained
                                                                          8                                                     in exhibit K merely aggregates total
                                                                                                                                payment and does not disclose
                                                                          9                                                     proprietary variables. This request is
                                                                                                                                DENIED.
                                                                         10
                                                                              70-13   Portions of exhibit L to Declaration      Good cause warrants sealing of page 9
                                                                         11           of Randall W. Edwards.                    FN 28 to prevent the disclosure of
United States District Court




                                                                                                                                Uber’s underlying analysis. This
                               For the Northern District of California




                                                                         12                                                     justification does not, however, extend
                                                                                                                                to other portions of this exhibit which
                                                                         13                                                     merely describe the facts important to
                                                                                                                                the overall case. It is unclear how
                                                                         14                                                     disclosure of vague statements that
                                                                                                                                certain percentages of drivers would be
                                                                         15                                                     better or worse off under competing
                                                                                                                                interpretations of the agreement would
                                                                         16                                                     harm Uber’s competitive advantage.
                                                                                                                                This request is GRANTED IN PART and
                                                                         17                                                     DENIED IN PART.
                                                                         18           Portions of reply in further support of   Reference to a stipulation or protective
                                                                              72-4    motion for class certification and        order that allows a party to designate
                                                                         19           appointment of class counsel.             certain documents as confidential is not
                                                                                                                                sufficient to establish that a document,
                                                                         20                                                     or portions thereof, are sealable. The
                                                                                                                                supporting declaration fails to show
                                                                         21                                                     particularized good cause to seal this
                                                                                                                                document as it merely states that the
                                                                         22                                                     information is designated as
                                                                                                                                confidential. This request is DENIED.
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                        5
                                                                          1   72-8    Entirety of exhibit 2, Dulberg            Reference to a stipulation or protective
                                                                          2           deposition dated January 4, 2018.         order that allows a party to designate
                                                                                                                                certain documents as confidential is not
                                                                          3                                                     sufficient to establish that a document,
                                                                                                                                or portions thereof, are sealable. The
                                                                          4                                                     supporting declaration fails to show
                                                                                                                                particularized good cause to seal this
                                                                          5                                                     document as it merely states that the
                                                                                                                                information is designated as
                                                                          6                                                     confidential. Moreover, this request has
                                                                                                                                not been narrowly tailored as required
                                                                          7                                                     by Civil Local Rule 79-5 and is
                                                                                                                                accordingly DENIED.
                                                                          8   72-12   Entirety of declaration of Andrew J.      Good cause warrants sealing of
                                                                                      Dressel.                                  paragraphs six and seven to prevent the
                                                                          9                                                     disclosure of Uber’s underlying
                                                                                                                                analysis. This justification does not,
                                                                         10                                                     however, extend to other portions of the
                                                                                                                                declaration as they pertain to data in
                                                                         11
United States District Court




                                                                                                                                general that would not harm Uber’s
                                                                                                                                competitive advantage. This request is
                               For the Northern District of California




                                                                         12                                                     GRANTED IN PART and DENIED IN
                                                                                                                                PART.
                                                                         13
                                                                              72-13   Entirety of exhibit A to declaration      Reference to a stipulation or protective
                                                                         14           of Andrew J. Dressel.                     order that allows a party to designate
                                                                                                                                certain documents as confidential is not
                                                                         15                                                     sufficient to establish that a document,
                                                                                                                                or portions thereof, are sealable. The
                                                                         16                                                     supporting declaration fails to show
                                                                                                                                particularized good cause to seal this
                                                                         17                                                     document as it merely states that the
                                                                                                                                information is designated as
                                                                         18                                                     confidential. It is unclear how ride data,
                                                                                                                                without any disclosure of the analysis
                                                                         19                                                     behind it, would harm Uber’s
                                                                                                                                competitive advantage. Moreover, this
                                                                         20                                                     request has not been narrowly tailored
                                                                                                                                as required by Civil Local Rule 79-5
                                                                         21                                                     and is accordingly DENIED.
                                                                         22   106-4   Portions of exhibit 3 to declaration of   Good cause warrants the sealing of the
                                                                                      Paul B. Maslo.                            portions identified to prevent disclosure
                                                                         23                                                     of Uber’s underlying calculations. This
                                                                                                                                request is GRANTED.
                                                                         24
                                                                              106-6   Portions of exhibit 4 to declaration of   Good cause warrants the sealing of the
                                                                         25           Paul B. Maslo.                            portions identified to prevent disclosure
                                                                                                                                of Uber’s underlying calculations. This
                                                                         26                                                     request is GRANTED.

                                                                         27
                                                                         28


                                                                                                                        6
                                                                          1    106-8        Portions of exhibit 5 to declaration of   Good cause warrants sealing of page 4
                                                                          2                 Paul B. Maslo.                            FN 1 to prevent the disclosure of Uber’s
                                                                                                                                      underlying analysis. This justification
                                                                          3                                                           does not, however, extend to other
                                                                                                                                      portions of the declaration. This request
                                                                          4                                                           is GRANTED IN PART and DENIED IN
                                                                                                                                      PART.
                                                                          5
                                                                          6
                                                                          7            IT IS SO ORDERED.

                                                                          8
                                                                          9   Dated: November 20, 2018.
                                                                                                                                      WILLIAM ALSUP
                                                                         10                                                           UNITED STATES DISTRICT JUDGE
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              7
